NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LIQIANG WEI,                                    No. 18-16146

                Plaintiff-Appellant,            D.C. No. 3:18-cv-00230-CRB

 v.
                                                MEMORANDUM*
UNIVERSITY OF CALIFORNIA,
BERKELEY, Department of Physics,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Liqiang Wei appeals pro se from the district court’s judgment dismissing his

employment action alleging discrimination claims under federal law. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). Watison v. Carter, 668 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1108, 1112 (9th Cir. 2012). We affirm.

      The district court properly dismissed Wei’s action because Wei failed to

allege facts sufficient to show that an applicant outside of his protected status and

with similar qualifications received the positions for which he applied. See

Fonseca v. Sysco Food Servs. of Ariz., Inc., 374 F.3d 840, 847, 850 (9th Cir. 2004)

(setting forth prima facie case of discrimination under Title VII and explaining that

same legal principles apply under 42 U.S.C. § 1981); Cotton v. City of Alameda,

812 F.2d 1245, 1248 (9th Cir. 1987) (setting forth prima facie case of age

discrimination under the Age Discrimination in Employment Act based on a failure

or refusal to hire); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” (citation and internal quotation

marks omitted)).

      We reject as without merit Wei’s contentions regarding the district judge.

      AFFIRMED.




                                            2                                     18-16146